Order entered June 14, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01313-CV

                            INSURANCE ALLIANCE, Appellant

                                               V.

                  LAKE TEXOMA HIGHPORT, LLC, ET AL., Appellees

                      On Appeal from the 397th Judicial District Court
                                  Grayson County, Texas
                           Trial Court Cause No. 08-0604-397

                                           ORDER
       The Court has before it appellee Bowood Partners, Limited’s June 12, 2013 unopposed

motion for extension of time to file brief. The Court GRANTS the motion and ORDERS

Bowood Partners, Limited to file its brief by July 19, 2013. No further extensions of time will be

granted without a showing of exceptional circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE